                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DEAN A. ROBBINS,                                   Case No. 18-cv-00292-RS (TSH)
                                   7                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   8             v.
                                                                                            Re: Dkt. No. 43
                                   9     PHILLIPS 66 COMPANY,
                                  10                    Defendant.

                                  11

                                  12          On December 6, 2018, the parties filed a Joint Discovery Letter. ECF No. 43. The Court
Northern District of California
 United States District Court




                                  13   has a telephonic hearing scheduled for 1:30 p.m. on December 14, 2018 concerning the letter.
                                  14   Exhibit A to the letter is meant to reproduce the discovery requests and responses at issue, as
                                  15   required by the undersigned’s discovery standing order. However, Exhibit A is disorganized.
                                  16   Starting on page 8 the numbers for the interrogatories and the responses do not line up with each
                                  17   other. Pages 14 and 15 state that they list requests for admission, but the text appears to be
                                  18   responses to the requests for admission, not the requests themselves. On pages 22-24 the numbers
                                  19   for the requests for production and the responses do not line up with each other. There are similar
                                  20   mismatches on pages 36, 39 and 40. The Court wants to be sure what responses correspond with
                                  21   which requests, and these errors introduce uncertainty. The Court ORDERS the parties to file a
                                  22   corrected Exhibit A by noon on December 14, 2018. No chambers copy is required.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: December 13, 2018
                                  26
                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
